DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 07/28/2022 has been entered. Claims 1, 4-5, 10, and 26 have been amended, claims 27-33 are new, and claims 12-15, 17, and 19-20 have been cancelled. Claim 10 remains withdrawn.
	Accordingly, claims 1, 3-6, 8-10, 21-23, and 25-33 are pending with claims 1, 3-6, 8-9, 21-23, and 25-33 under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 21-23, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Barlat et al. (US 6221182 B1; of record) in view of Selepack et al. (US 5976279 A; of record), Komatsubara et al. (US 4808247 A; of record), and Hosch et al. (US 20160160333 A1; of record).
Regarding claims 1 and 27-28:
	Barlat teaches:
Performing DC casting (direct chill casting, which is known in the art as being a semi-continuous process) of an aluminum alloy to prepare an ingot [Col. 8, lines 30-33], which meets the claimed limitations of providing a molten aluminum alloy composition, and casting to form an aluminum alloy cast product. 
	Homogenizing [Col. 8, line 33], which meets the claimed step of homogenizing the aluminum alloy cast product to form a homogenized aluminum alloy cast product, and homogenizing at 480°C [Col. 8, line 34], which is within the claimed range of 400-600°C;
	And hot rolling at a temperature of 440°C to a thickness of 5 mm [Col. 8, lines 34-36], which are within the claimed ranges of a rolling temperature of 300-550°C and 0.01-7 mm, respectively. Regarding the limitation of “wherein a total amount of reduction of thickness during the hot rolling is at or less than 70%”, Barlat does not explicitly state what the reduction of thickness is, but does teach in example 1 (see col. 8, lines 30-35) that the starting thickness is 150 mm and the ending thickness is 5 mm, which is a reduction in thickness of about 96.7%. However, absent an indication that the claimed reduction % demonstrates criticality/achieves unexpected results, selecting any reduction % would have been obvious to a person of ordinary skill in the art as it simply depends on the starting thickness and desired final thickness; thus, selecting any reduction %, such as 70% or less (in claim 1), 50% or less (in claim 27), or 25% or less (in claim 28) , would simply be a matter of routine experimentation known to a person of ordinary skill in the art.
With regard to the limitation of “wherein[…]at least a first surface portion that exhibits one or more surface texture ratios between 0.8 and 1.25”, Barlat teaches that the S/Cube texture component volume fraction ratio is 1 or more (col. 3, lines 6-10), which overlaps with the claimed range of 0.8-1.25.
Barlat teaches that in general, aluminum alloy sheets have a crystallographic texture principally comprising grains around the “cube”, “goss”, “brass”, “S” and “copper” orientations; the relative volume fractions of these grains influence plastic anisotropy [Col. 3, lines 63-67]. 
Barlat discusses that the relationships between stretchability and grain volume fractions for various texture components were studied. It was found that excellent stretchability can be achieved when deforming an Al--Mg sheet material that contains a volume fraction of CUBE oriented grains of about 5% to 20% (preferably 15% or less); a volume fraction of GOSS oriented grains of about 1% to 5% (preferably 3% or less); and a volume fraction of BRASS, S and COPPER oriented grains of about 1% to 10% each (preferably 5% or less) [Col. 4, lines 45-55], which all overlap with the claimed ranges of 0-1%. In the interest of clarity for the record, the interpretation being taken by the examiner of the claim limitation “at least a first surface portion having volume fractions[…]that are between 0% and 1%” is that each individual texture component has a volume fraction between 0% and 1% (in view of Figures 4-5 and paragraphs [0007], [0076]-[0080] of the applicant’s specification), rather than the total of all the individual components being 0-1%. 
Barlat further discusses, in detail, the relationship between stretchability and crystallographic texture [Col. 4, lines 31-44], deep drawability and crystallographic texture [Col. 5, lines 6-53], crystallographic texture and the forming limits between the uniaxial tension and plane tension states [Col. 5, line 54 – col. 6, line 4], press formability and grain size stretchability [Col. 6, lines 5-49]. The ordinarily skilled artisan would also therefore find it obvious to choose certain crystallographic texture volume fractions based on the desired characteristics in the aluminum alloy (such stretchability, deep drawability, forming limits, and press formability discussed above).
Barlat is silent regarding the method comprising continuously casting, quenching after rolling, that the method does not comprise direct chill casting, not cooling to below 400°C between exiting the continuous caster and the homogenizing, or the surface portion volume fractions, and is silent regarding homogenizing the aluminum alloy cast product for a duration of 5 hours or less.

With regard to the claimed limitation of “continuously casting” and “exiting from a continuous caster”, Selepack teaches that although ingot casting (such as the DC casting method of Barlat) is a common technique for producing aluminum, a highly advantageous method is continuous casting, which results in aluminum alloy sheets having a high degree of formability, low earing, and high strength [Col. 1, lines 43-62]. Using a continuous casting process is particularly advantageous for aluminum requiring certain mechanical properties, such as for making drawn and ironed container bodies [Col. 1, lines 50-54], The ordinarily skilled artisan would therefore recognize the benefits and advantages of using the continuous casting method instead of the DC casting method of Barlat to predictably and efficiently produce high strength, highly formable aluminum alloy sheets. By substituting the method of Barlat with the continuous casting method of Selepack, the method would not comprise direct chill casting, which meets the claimed negative limitation of excluding direct chill casting.
The continuous casting method of Selepack further specifies that the cast temperature exiting the block caster is preferably about 426-565°C and is subjected to heating immediately upon exiting the caster (col. 8, lines 4-14), which meets the claim limitation of “not cooling to below 400°C between exiting the continuous caster and the homogenizing. In the interest of clarity, substituting the DC casting method of Barlat with the continuous casting method of Selepack meets the claimed order of steps, and it is further noted for clarity that the homogenization step is obvious over Barlat as discussed above.
It would be prima facie expected from the teachings of Barlat with the substituted continuous casting method of Selepack (as discussed in claim 1 above) that the same volume fractions would be present as in the claimed aluminum alloy.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the DC casting method of Barlat with the continuous casting method as taught by Selepack, as doing so would result in aluminum alloy sheets having a high degree of formability, low earing, and high strength [Col. 1, lines 43-62].
With regard to the step of performing quenching after rolling, Selepack teaches that the hot rolled strip 40 can be subjected to rapid cooling, such as by quenching, to cool the strip 40 for cold milling [Col. 8, Lines 46-51].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the quenching step of Selepack with the method of Barlat, as doing so would allow for the strip to be cooled, and ready for further processing steps such as cold milling [Col. 8, Lines 46-51] if desired, depending on the intended use of the aluminum sheet [Col. 8, lines 52-55]. 

However, Barlat and Selepack are silent regarding the features of the first surface portion exhibiting three or more surface texture ratios between 0.8-1.25, and are silent regarding homogenizing the aluminum alloy cast product for a duration of 5 hours or less.
Komatsubara teaches a process for producing an aluminum alloy rolled sheet for forming, comprising homogenizing, hot rolling, optionally followed by cold-rolling until a requisite sheet thickness is obtained [Claim 1]. Komatsubara states “When the heating time is less than 1 hour, the effects of homogenizing are not realized. On the other hand, a long time homogenizing exceeding 48 hours does not enhance the homogenizing effects but merely increases the cost.” (Col. 4, lines 34-40). Komatsubara further states that the homogenization technique is applicable to ingots made via either of continuous casting or DC casting (Col. 4, lines 25-27); in other words, it is expected that the homogenizing technique is applicable to Barlat in view of Selepack. As discussed above, Barlat in view of Selepack render obvious using continuous casting. Thus, based on the disclosure of Komatsubara, it is expected that a homogenizing duration of 1 hour achieves approximately the same results as a homogenizing duration of 48 hours. One of ordinary skill in the metallurgical arts would understand that homogenization is a process that allows for obtaining a uniform distribution of alloying elements/ before further processing steps, and that once uniform distribution is achieved, performing homogenizing for any longer will not result in any further improvement in uniformity.
Thus, it would have been obvious to try to modify Barlat’s homogenization time of 48 hours to instead be 1 hour, with a reasonable expectation of successfully achieving homogenization while saving a substantial amount of time (MPEP 2143 I. E.), meeting the homogenization duration limitation in claim 1 of 5 hours or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
However, Barlat and Selepack, and Komatsubara are silent regarding the feature of the first surface portion exhibiting three or more surface texture ratios between 0.8-1.25.

Hosch discloses aluminum alloy strips having an improved combination of properties (Abstract).
Hosch discloses aluminum alloy strips having an improved combination of properties (Abstract). Hosch discloses comparative examples B1 and B3 which were produced by direct chill casting and conventional processing [0071], and inventive alloys B4 and C1-C3 which were produced by continuous casting [0071], [0075] and rolled to final thicknesses of 1.500 mm (see Table 4 for B4 thickness; [0075], Table 7 for C1-C3 thicknesses). The alloys are then tempered [0071], [0075]. Inventive alloys B4 and C1-C3 have very low variations in the Lankford coefficients (R-values) at the different angles (see [0080] for “L”, “LT” and “45” angle definitions); specifically, alloy B4 has R-values ranging from 0.74 to 0.80, which is a difference of 6%; alloys C1, C2, and C3 have R-value range differences of 9%, 4%, and 3% respectively.
Hosch states that alloy B4 and C1-C3 have a much better combination of strength and formability as compared to the comparative examples [0071], [0078]. The invention alloys (B4, C1-C3) realized a much lower Delta R than the non-invention alloys, meaning the invention alloys have more isotropic properties than the non-invention alloys [0081].
Therefore, because the method steps of Hosch are substantially similar to the claimed steps, specifically the steps of performing continuous casting instead of direct chill casting, rolling to a final thickness within the applicant’s disclosed range (notably, in dependent claim 23), and tempering [0071], [0075] result in isotropic properties and a substantially low variation in Lankford coefficients (R-values), there is a preponderance of evidence to suggest that it is prima facie expected and/or obvious that the method of Barlat in view of Selepack and Hosch would result in cube, goss, brass, S, and copper surface texture components within a range of 0-1%, and therefore 3 or more overlapping surface texture ratios of between 0.8 and 1.25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the continuous casting method and final thickness of Hosch applied to the method of Barlat in view of Selepack and Komatsubara, as doing so would result in isotropic properties of an aluminum alloy and therefore an improved combination of properties such as strength and formability.
	Regarding claim 3:
	Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above.
Barlat teaches that after casting, homogenization is performed for 48 hrs at 480°C [Col. 8, Lines 33-35]. It is apparent that no cooling step is performed between these two steps, which meets the claimed limitation of “the aluminum alloy cast product is not cooled to below 400°C before the homogenizing”. Furthermore, an ingot which has been cast into a solid ingot would already be at a high temperature, such as a temperature close to its melting point (~660°C for aluminum). Thus, it would be obvious not to perform cooling to below 400°C before homogenization, because the homogenization must be performed at above 400°C (specifically, 480°C), and cooling to a temperature below 400°C and then reheating back to 480°C would result in superfluous steps and an inefficient production process.
	Although Barlat does not explicitly teach the aluminum alloy cast product is not cooled to below 400°C, this limitation is further rendered obvious by Selepack as discussed above. Selepack further specifies that the cast temperature exiting the block caster is preferably about 426-565°C and is subjected to heating immediately upon exiting the caster (col. 8, lines 4-14), which meets the claim limitation of “not cooling to below 400°C between exiting the continuous caster and the homogenizing. Substituting the DC casting method of Barlat with the continuous casting method of Selepack meets the claimed order of steps.
	Regarding claim 4:
Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above.	
As discussed above, Barlat teaches that the aluminum is hot rolled at an initial temperature of 440°C, which meets the starting temperature of 400-550°C, with a final slab temperature of 320°C, which meets the claimed exit temperature of 300-500°C [Col. 8, Lines 34-38].
	Regarding claim 5:
Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above.	
As discussed in the rejection of claim 1 above, Barlat teaches hot rolling at 440°C [Col. 8, Lines 33-35]; hot rolling by definition occurs at or above the recrystallization temperature.
	Regarding claim 6:
	Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above.
Barlat is silent regarding quenching to a temperature below 300°C after rolling.
	Selepack teaches that the hot rolled strip 40 can be subjected to rapid cooling, such as by quenching, to cool the strip 40 for cold milling to a temperature from ambient temperature to about 120°F (i.e., about 49°C), which is within the claimed range of below 300°C [Col. 8, Lines 46-51].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the quenching step of Selepack with the method of Barlat, as doing so would allow for the strip to be cooled, and ready for further processing steps such as cold milling [Col. 8, Lines 46-51] if desired, depending on the intended use of the aluminum sheet [Col. 8, lines 52-55].
Regarding claim 8:
	Barlat, Selepack, and Hosch are silent regarding the method not comprising cold rolling the aluminum alloy rolled article to a final thickness.
	Komatsubara teaches a process for producing an aluminum alloy rolled sheet for forming, comprising homogenizing, hot rolling, optionally followed by cold-rolling until a requisite sheet thickness is obtained [Claim 1]. The ordinarily skilled artisan would therefore recognize sheet thickness as being a result of the final rolling conditions, whether that may be hot rolling or cold rolling (or both). Because the cold rolling step is optional, the ordinarily skilled artisan would additionally recognize that the final sheet thickness (as required by claim 1 of Komatsubara) can be achieved only by means of the hot rolling step if desired, in the absence of the optional cold rolling step.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to exclude the cold-rolling step of Barlat, in view of Komatsubara, as doing so would allow for achieving the final desired sheet thickness in fewer steps by means of only performing a hot rolling step after homogenization.

	Regarding claim 9:
	Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above. Barlat and Selepack do not explicitly teach that the aluminum alloy is a 5xxx or 6xxx series aluminum alloy.
	However, Hosch teaches that the method is directed to continuously casting 6xxx aluminum alloys.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 6xxx aluminum alloy, as discussed by Hosch, in the method of Barlat in view of Selepack, Komatsubara, and Hosch, as doing so would allow for producing aluminum alloy strips with an improved combination of properties (Abstract) such as improved strength and formability [0003].
Regarding claims 21-23:
Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1, but Barlat, Selepack, and Komatsubara are silent regarding the first surface portion exhibiting a Langford coefficient (R-value) with an angular variation of less than 10%, exhibiting angularly uniform properties, or the rolled article having a thickness of between 0.01 mm and 2 mm.
Hosch discloses aluminum alloy strips having an improved combination of properties (Abstract). Hosch discloses comparative examples B1 and B3 which were produced by direct chill casting and conventional processing [0071], and inventive alloys B4 and C1-C3 which were produced by continuous casting [0071], [0075] and rolled to final thicknesses of 1.500 mm (see Table 4 for B4 thickness; [0075], Table 7 for C1-C3 thicknesses), which meets the claimed thickness in claim 23. The alloys are then tempered [0071], [0075]. Inventive alloys B4 and C1-C3 have very low variations in the Lankford coefficients (R-values) at the different angles (see [0080] for “L”, “LT” and “45” angle definitions); specifically, alloy B4 has R-values ranging from 0.74 to 0.80, which is a difference of 6%; alloys C1, C2, and C3 have R-value range differences of 9%, 4%, and 3% respectively; thus, alloys B4 and C1-C3 have R-values with angular variations all within the claimed range of less than 10% as claimed in claim 21.
Hosch states that alloy B4 and C1-C3 have a much better combination of strength and formability as compared to the comparative examples [0071], [0078]. The invention alloys (B4, C1-C3) realized a much lower Delta R than the non-invention alloys, meaning the invention alloys have more isotropic properties than the non-invention alloys [0081]. Because the invention alloys have isotropic properties due to the R values having a low variation when measured at different angles (see Table, wherein the angles are L, LT, and 45 – see paragraph [0080] for angle definitions), the invention alloys exhibit angularly uniform mechanical properties (such as strength and formability), which meets claim 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the continuous casting method and final thickness of Hosch applied to the method of Barlat in view of Selepack and Komatsubara, as doing so would result in isotropic properties of an aluminum alloy.
	Regarding claim 25, Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above.
	Barlat, Selepack and Hosch are silent regarding the duration of the homogenization being less than 1 hour.
As discussed in the rejection of claim 1 above, Komatsubara teaches a process for producing an aluminum alloy rolled sheet for forming, comprising homogenizing, hot rolling, optionally followed by cold-rolling until a requisite sheet thickness is obtained [Claim 1]. Komatsubara states “When the heating time is less than 1 hour, the effects of homogenizing are not realized. On the other hand, a long time homogenizing exceeding 48 hours does not enhance the homogenizing effects but merely increases the cost.” (Col. 4, lines 34-40). Komatsubara further states that the homogenization technique is applicable to ingots made via either of continuous casting or DC casting (Col. 4, lines 25-27); in other words, it is expected that the homogenizing technique is applicable to Barlat in view of Selepack. Thus, based on the disclosure of Komatsubara, it is expected that a homogenizing duration of 1 hour achieves approximately the same results as a homogenizing duration of 48 hours. One of ordinary skill in the metallurgical arts would understand that homogenization is a process that allows for obtaining a uniform distribution of alloying elements/ before further processing steps, and that once uniform distribution is achieved, performing homogenizing for any longer will not result in any further improvement in uniformity.
Thus, it would have been obvious to try to modify Barlat’s homogenization time of 48 hours to instead be 1 hour, with a reasonable expectation of successfully achieving homogenization while saving a substantial amount of time (MPEP 2143 I. E.), meeting the homogenization duration limitation in claim 25 of less than 1 hour. It is prima facie expected that homogenizing for 1 hour (60 minutes) is patentably indistinguishable from homogenizing for a duration that is infinitesimally less than 1 hour (e.g. 59 minutes and 59.9 seconds), absent evidence to suggest otherwise. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	Regarding claim 26, Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above. Barlat, Selepack, Komatsubara, and Hoscha do not explicitly teach the limitation of “wherein a cube texture component to brass texture component surface texture ratio is from 0.90 to 1.10, wherein a cube texture component to goss texture component surface texture ratio is from 1.0 to 1.25, wherein a cube texture component to S texture component surface texture ratio is from 1.0 to 1.25, and wherein a cube texture component to copper texture component surface texture ratio is from 1.0 to 1.25.”. However, as discussed in the rejection of 1 above, with particular attention to Hosch, these properties are prima facie expected to be present in view of Hosch who teaches inventive alloys B4 and C1-C3 which have very low variations in the Lankford coefficients (R-values) at the different angles (see [0080] for “L”, “LT” and “45” angle definitions); specifically, alloy B4 has R-values ranging from 0.74 to 0.80, which is a difference of 6%; alloys C1, C2, and C3 have R-value range differences of 9%, 4%, and 3% respectively.
Hosch states that alloy B4 and C1-C3 have a much better combination of strength and formability as compared to the comparative examples [0071], [0078]. The invention alloys (B4, C1-C3) realized a much lower Delta R than the non-invention alloys, meaning the invention alloys have more isotropic properties than the non-invention alloys [0081].
Therefore, because the method steps of Hosch are substantially similar to the claimed steps, specifically the steps of performing continuous casting instead of direct chill casting, rolling to a final thickness within the applicant’s disclosed range (notably, in dependent claim 23), and tempering [0071], [0075] result in isotropic properties and a substantially low variation in Lankford coefficients (R-values), there is a preponderance of evidence to suggest that it is prima facie expected and/or obvious that the method of Barlat in view of Selepack and Hosch would result in cube, goss, brass, S, and copper surface texture components within a range of 0-1%, and therefore 3 or more overlapping surface texture ratios of between 0.8 and 1.25.
Regarding claims 29-32, Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above. Barlat further teaches that the resulting sheet materials are evaluated in the stretch forming test (col 8, lines 56-67), which meets the BRI of the claimed “forming” and “generate a formed aluminum alloy article” in claim 29. The “stretch” part of the forming test meets the BRI of the claimed “drawing” in claim 32, and the use of a hemispherical punch meets the BRI of the claimed “stamping process” in claim 31. It is prima facie expected that the product made from the method of Barlat in view of Selepack, Komatsubara, and Hosch would also exhibit substantially uniform thinning during forming across the first surface portion in any direction relative to a rolling direction, in view of the process and product of Barlat in view of Selepack, Komatsubara, and Hosch being substantially similar, which meets claim 30.
Regarding claim 33, Barlat, Selepack, Komatsubara, and Hosch teach the method as applied to claim 1 above.
Barlat teaches that after casting, homogenization is performed for 48 hrs at 480°C [Col. 8, Lines 33-35], and as discussed above teaches hot rolling at a temperature of 440°C to a thickness of 5 mm [Col. 8, lines 34-36]. The rolling temperature is within the claimed ranges of controlling a rolling temperature of 400-550°C. 
As discussed above, Barlat teaches that the aluminum is hot rolled at an initial temperature of 440°C, which meets the starting temperature of 400-550°C, with a final slab temperature of 320°C, which meets the claimed exit temperature of 300-500°C [Col. 8, Lines 34-38]. Hot rolling by definition occurs at or above the recrystallization temperature.
Barlat is silent regarding the method comprising continuously casting, quenching after rolling, that the method does not comprise direct chill casting, not cooling to below 400°C between exiting the continuous caster and the homogenizing, or the surface portion volume fractions, and is silent regarding homogenizing the aluminum alloy cast product for a duration of 5 hours or less. Barlat is silent regarding quenching to a temperature below 300°C after rolling and rolling the cast product to form the rolled article with a thickness of between 0.01 mm and 2 mm. Barlat is silent regarding the method not comprising cold rolling the aluminum alloy rolled article to a final thickness and the duration of the homogenization being less than 1 hour. Barlat is silent regarding the first surface portion exhibiting a Langford coefficient (R-value) with an angular variation of less than 10%, or the product exhibiting angularly uniform properties. Barlat additionally does not explicitly teach that the aluminum alloy is a 5xxx or 6xxx series aluminum alloy.

With regard to the claimed limitation of “continuously casting” and “exiting from a continuous caster”, Selepack teaches that although ingot casting (such as the DC casting method of Barlat) is a common technique for producing aluminum, a highly advantageous method is continuous casting, which results in aluminum alloy sheets having a high degree of formability, low earing, and high strength [Col. 1, lines 43-62]. 
The continuous casting method of Selepack further specifies that the cast temperature exiting the block caster is preferably about 426-565°C and is subjected to heating immediately upon exiting the caster (col. 8, lines 4-14).
	Selepack teaches that the hot rolled strip 40 can be subjected to rapid cooling, such as by quenching, to cool the strip 40 for cold milling to a temperature from ambient temperature to about 120°F (i.e., about 49°C), which is within the claimed range of below 300°C [Col. 8, Lines 46-51].
Selepack is silent regarding the method not comprising cold rolling the aluminum alloy rolled article to a final thickness and rolling the cast product to form the rolled article with a thickness of between 0.01 mm and 2 mm, and is silent regarding the duration of the homogenization being less than 1 hour. Selepack is silent regarding the first surface portion exhibiting a Langford coefficient (R-value) with an angular variation of less than 10%, or the product exhibiting angularly uniform properties. Selepack additionally does not explicitly teach that the aluminum alloy is a 5xxx or 6xxx series aluminum alloy. Selepack is silent regarding the method not comprising cold rolling the aluminum alloy rolled article to a final thickness and the duration of the homogenization being less than 1 hour. Selepack is silent regarding the first surface portion exhibiting a Langford coefficient (R-value) with an angular variation of less than 10%, or the product exhibiting angularly uniform properties
As discussed in the rejection of claim 1 above, Komatsubara teaches a process for producing an aluminum alloy rolled sheet for forming, comprising homogenizing, hot rolling, optionally followed by cold-rolling until a requisite sheet thickness is obtained [Claim 1]. Komatsubara states “When the heating time is less than 1 hour, the effects of homogenizing are not realized. On the other hand, a long time homogenizing exceeding 48 hours does not enhance the homogenizing effects but merely increases the cost.” (Col. 4, lines 34-40). Komatsubara further states that the homogenization technique is applicable to ingots made via either of continuous casting or DC casting (Col. 4, lines 25-27); in other words, it is expected that the homogenizing technique is applicable to Barlat in view of Selepack. Thus, based on the disclosure of Komatsubara, it is expected that a homogenizing duration of 1 hour achieves approximately the same results as a homogenizing duration of 48 hours. One of ordinary skill in the metallurgical arts would understand that homogenization is a process that allows for obtaining a uniform distribution of alloying elements/ before further processing steps, and that once uniform distribution is achieved, performing homogenizing for any longer will not result in any further improvement in uniformity.
	The ordinarily skilled artisan would therefore recognize sheet thickness as being a result of the final rolling conditions, whether that may be hot rolling or cold rolling (or both). Because the cold rolling step is optional, the ordinarily skilled artisan would additionally recognize that the final sheet thickness (as required by claim 1 of Komatsubara) can be achieved only by means of the hot rolling step if desired, in the absence of the optional cold rolling step.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to exclude the cold-rolling step of modified Barlat, in view of Komatsubara, as doing so would allow for achieving the final desired sheet thickness in fewer steps by means of only performing a hot rolling step after homogenization.
Komatsubara is silent regarding the first surface portion exhibiting a Langford coefficient (R-value) with an angular variation of less than 10%, exhibiting angularly uniform properties, or the rolled article having a thickness of between 0.01 mm and 2 mm. Komatsubara does not explicitly teach that the aluminum alloy is a 5xxx or 6xxx series aluminum alloy.

	However, Hosch teaches that the method is directed to continuously casting 6xxx aluminum alloys.
Hosch further discloses aluminum alloy strips having an improved combination of properties (Abstract). Hosch discloses comparative examples B1 and B3 which were produced by direct chill casting and conventional processing [0071], and inventive alloys B4 and C1-C3 which were produced by continuous casting [0071], [0075] and rolled to final thicknesses of 1.500 mm (see Table 4 for B4 thickness; [0075], Table 7 for C1-C3 thicknesses), which meets the claimed thickness. The alloys are then tempered [0071], [0075]. Inventive alloys B4 and C1-C3 have very low variations in the Lankford coefficients (R-values) at the different angles (see [0080] for “L”, “LT” and “45” angle definitions); specifically, alloy B4 has R-values ranging from 0.74 to 0.80, which is a difference of 6%; alloys C1, C2, and C3 have R-value range differences of 9%, 4%, and 3% respectively; thus, alloys B4 and C1-C3 have R-values with angular variations all within the claimed range of less than 10% as claimed.
Hosch states that alloy B4 and C1-C3 have a much better combination of strength and formability as compared to the comparative examples [0071], [0078]. The invention alloys (B4, C1-C3) realized a much lower Delta R than the non-invention alloys, meaning the invention alloys have more isotropic properties than the non-invention alloys [0081]. Because the invention alloys have isotropic properties due to the R values having a low variation when measured at different angles (see Table, wherein the angles are L, LT, and 45 – see paragraph [0080] for angle definitions), the invention alloys exhibit angularly uniform mechanical properties (such as strength and formability).
Hosch states that alloy B4 and C1-C3 have a much better combination of strength and formability as compared to the comparative examples [0071], [0078]. The invention alloys (B4, C1-C3) realized a much lower Delta R than the non-invention alloys, meaning the invention alloys have more isotropic properties than the non-invention alloys [0081].
Therefore, because the method steps of Hosch are substantially similar to the claimed steps, specifically the steps of performing continuous casting instead of direct chill casting, rolling to a final thickness within the applicant’s disclosed range (notably, in dependent claim 23), and tempering [0071], [0075] result in isotropic properties and a substantially low variation in Lankford coefficients (R-values), there is a preponderance of evidence to suggest that it is prima facie expected and/or obvious that the method of Barlat in view of Selepack and Hosch would result in cube, goss, brass, S, and copper surface texture components within a range of 0-1%, and therefore 3 or more overlapping surface texture ratios of between 0.8 and 1.25.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s argument that Barlat discloses a thickness of 150 mm and which is reduced to a thickness of 5 mm after hot rolling, which is a reduction % of 96.67% (see page 8 of arguments), the argument is respectfully not found persuasive because as discussed in the updated rejection above, absent an indication that the claimed reduction % demonstrates criticality/achieves unexpected results, selecting a reduction % would have been obvious to a person of ordinary skill in the art as it simply depends on the starting thickness and desired final thickness; thus, selecting any reduction %, such as 70% or less, would simply be a matter of routine experimentation.
With regard to the applicant’s arguments that “The Office Action argues that because the combination of these references results in isotropic properties the claimed texture components must be present. However, Applicant submits that this assertion has not been satisfactorily proven by the Office and that the Office Action uses impermissible hindsight to arrive at this conclusion” (see pages 10-11 of arguments), the examiner respectfully disagrees. The office action provides a preponderance of evidence and rationale that suggests that the claimed texture components would be present from the combination of references, in both the rejection and previous office actions (see also, 04/29/2022 Non-Final Rejection and Response to Arguments in Non-Final Rejection). In particular, Hosch’s examples which demonstrate a lower Delta R and more isotropic properties (i.e. known parameters). Notably, applicant’s claims 19 and 21 claim an angular variation of less than 10%, while Hosch’s inventive alloys B4 and C1-C3 have very low variations in the Lankford coefficients (R-values) at the different angles (see [0080] for “L”, “LT” and “45” angle definitions); specifically, alloy B4 has R-values ranging from 0.74 to 0.80, which is a difference of 6%; alloys C1, C2, and C3 have R-value range differences of 9%, 4%, and 3% respectively. These values are all within the applicant’s claimed range of less than 10%. This property/metric is significant in view of it being a strong indicator isotropy and of the volume fractions of the surface texture components and the relative ratios of the surface texture components – see, for example, [0015] of applicant’s spec. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  (MPEP 2112 V.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735